Citation Nr: 1544643	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-46 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right fourth and fifth toe dorsal callosities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from July 1993 to July 1996.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) which increased the disability evaluation for the Veteran's right fourth and fifth toe dorsal callosities from noncompensable to 10 percent disabling and effectuated the award as of December 26, 2008.   In June 2012, the Board, in pertinent part, remanded the issue of an increased evaluation for the Veteran's right fourth and fifth toe dorsal callosities to the RO for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In June 2012, the Board remanded the Veteran's appeal to the RO for additional action which included scheduling the Veteran for a hearing before a VA Decision Review Officer (DRO).  The Veteran was subsequently scheduled for a February 2013 DRO hearing.  She failed to appear for the scheduled hearing.  In a March 2013 written statement, the Veteran clarified that, "due to severe physical limitations, I was unable to attend my hearing."  The RO did not subsequently contact the Veteran to clarify whether she wished to reschedule the DRO hearing.  In August 2015, the Board contacted the Veteran and requested that she clarify whether she wished to be rescheduled for the requested hearing.  In September 2015, the Veteran indicated that she wanted a hearing before a Veterans Law Judge sitting at the RO.  The requested hearing before a Veterans Law Judge sitting at the RO has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

